IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                    Docket Nos. 43318/43319

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 388
                                                )
       Plaintiff-Respondent,                    )   Filed: February 11, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
TRACY GRIFFIN-MURRIETA,                         )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Darren B. Simpson, District Judge.

       Judgments of conviction and concurrent unified sentences for possession of
       methamphetamine, affirmed; order denying I.C.R. 35 motion for reduction of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       In Docket No. 43318, Tracy Griffin-Murrieta pled guilty to possession of
methamphetamine, Idaho Code § 37-2732(c)(1). The district court imposed a unified sentence of
seven years, with a minimum period of confinement of three years, and retained jurisdiction.
After the period of retained jurisdiction, the district court suspended Griffin-Murrieta’s sentence
and placed her on probation. Subsequently, a report of probation violation was filed and in
Docket No. 43319, Griffin-Murrieta pled guilty to possession of methamphetamine, I.C. § 37-
2732(c)(1).   The district court revoked probation and ordered execution of the underlying


                                                1
sentence in Docket No. 43318 and imposed a concurrent unified sentence of seven years, with a
minimum period of confinement of two years, in Docket No. 43319. Griffin-Murrieta filed
Idaho Criminal Rule 35 motions for reduction of her sentences in both cases, which the district
court denied. Griffin-Murrieta appeals, contending that the district court abused its discretion in
denying the Rule 35 motion in Docket No. 43318 and that the sentence in Docket No. 43319 is
excessive.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Griffin-Murrieta’s Rule 35
motion. A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our
review of the grant or denial of a Rule 35 motion, we consider the entire record and apply the
same criteria used for determining the reasonableness of the original sentence. State v. Forde,
113 Idaho 21, 22, 740 P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-
73. Upon review of the record, we conclude no abuse of discretion has been shown.
        Therefore, Griffin-Murrieta’s judgment of conviction and sentence in Docket No. 43319,
and the district court’s order denying Griffin-Murrieta’s Rule 35 motion in Docket No. 43318,
are affirmed.




                                                     2